Supplement Dated July 15, 2014 To The Prospectus Dated April 28, 2014 Curian Variable Series Trust Please note that the changes apply to your variable annuity product(s). Please note that all changes are effective July 15, 2014. For the Curian/Ashmore Emerging Market Small Cap Equity Fund, please remove all references to John DiTieri. This supplement is dated July 15, 2014. Supplement Dated July 15, 2014 To The Statement of Additional Information Dated April 28, 2014 Curian Variable Series Trust Please note that the changes apply to your variable annuity product(s). Please note that all changes are effective July 15, 2014. For the Curian/Ashmore Emerging Market Small Cap Equity Fund, please remove all references to John DiTieri. This supplement is dated July 15, 2014.
